DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of invention II (method), Claims 9-16 in the reply filed on 01/31/2021 is acknowledged. The traversal is on the ground(s) that the claims have been amended to overcome this requirement. This is not persuasive because the production and collection of Tritium can still be conducted by a materially different apparatus as, for example, in US 3993542 which teaches a system for producing and collecting tritium from a mixture of helium gas by using titanium absorbent layers. Moreover, claim 1 is still a generic distillation apparatus that could be used for any fractional distillation and therefore the apparatus of claim 1 can be used to practice another materially different process. Additionally, there is still a serious search and examination burden as the inventions have acquired a separate status in the art in view of their different classification (B01D 3/14 and G21F 9/08) and the inventions require a different field of search. The fractional distillation apparatus would require employing different search queries and searching different classes/subclasses, for example in B01D 3/14 or B01D 5/006, whereas the method requires searching in, for example G21F 9/08 or G21C19/303. The requirement is still deemed proper and is therefore made FINAL.  Note that as previously set forth claims 17-20 are linking claims and will be examined along with the elected invention. Upon allowance of the linking claims the non-elected invention (claims 1-8) will be rejoined for examination. 
Accordingly, claims 1-20 are pending in this application. Claims 1-8 are withdrawn. Claims 9-20 are examined herein. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (1) single refrigeration system in claim 12 and (2) the refrigeration system in claim 14 and (3) heating the mixture to about 750K must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities: “fractional distillation is performed” should be amended to “fractional distillation is performed.” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 and 14-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the limitation “using a single refrigeration system to provide for cooling of the superconducting radio frequency accelerator and cooling of a fractional distillation column in which the fractional distillation is performed.” The disclosure does not adequately describe how this step is performed. As described in the specification, the requirements for cooling the distillation column are dependent on the design ([0023]) and the temperature at the output is about 20k or any temperature above the condensation temperature of helium 
Claim 14 recites the limitation “a refrigeration system that maintains a temperature gradient required for the fractional distillation.” The disclosure merely provides “the external refrigeration system that maintains the column temperature gradient” (see [0024]) and “the temperatures of the mixture at the mixture input 312 is about 750K… and the temperature of the helium gas at gas output 314 is about 20K” (see [0021]), but it is devoid of any description corresponding to a temperature gradient. What temperature range is required for the fractional distillation? It is further unclear how the refrigeration system maintains a temperature gradient required for the fractional distillation when the purified helium gas is being further heated by the nuclear reactor. 
Claim 15 recites the limitation “to a temperature specified for the fractional distillation.” The disclosure merely provides “the temperatures of the mixture at the mixture input 312 is about 750K (which can be higher, for example above 1,200 K, depending on design and materials of the relevant reactor structure,” but it is devoid of any description corresponding to a temperature required to allow for fractional distillation. If the mixture is below 750K will fractional distillation still occur? What about above 1200K? 
Claim 17 introduces the 35 U.S.C 112(f) limitation “means for receiving a mixture including helium gas and producing one or more radioisotopes including the tritium by 
Claim 19 introduces the 35 U.S.C 112(f) limitation “means for purifying the helium gas in the mixture for feeding to the means for conducting the nuclear reaction.” The specification fails to adequately describe the corresponding structure associated with the functional limitation. The specification fails to explicitly define this “means for” limitation (it is mentioned at [0047], but this portion does not define structure associated with the limitation). The specification fails to define which component of the desired systems is the “means for purifying… for feeding to the means for conducting the nuclear reaction.” Moreover, the description of Fig. 3 indicates “helium gas has been purified by the fractional distillation process 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “producing one or more radioisotopes by separating the one or more radioisotopes from the mixture using fractional distillation” which renders the claim indefinite. It is unclear how the radioisotopes are produced by separating the radioisotopes. Fractional distillation is a process used to isolate constituents of a mixture by separation in a fractionating column through vaporizing and condensing the mixture. The column cannot, however, produce radioisotopes.  
Claim 10 is indefinite because the parent claim introduces “separating the one or more radioisotopes from the mixture” while claim 10 recites “the mixture including one or more 
Claim 13 is indefinite because claim 9 introduces “separating the one or more radioisotopes from the mixture” while claim 10/13 recite “the mixture including one or more fission products.” Are the fission products the radioisotopes of claim 9? Does the mixture include both fission products and radioisotopes? Because these terms are not mutually exclusive, how would one determine whether a mixture included both radioisotopes and fission products?
The term "about" in claim 16 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no clear consensus as to how one would determine the bounds of heating the mixture to about 750K. According to Merriam-Webster, about is defined as reasonably close to, but as disclosed in the specification “the temperatures of the mixture at mixture input 312 is about 750 K (which can be higher, for example above 1,200 K)” ([0021]). As such, it is unclear as 1,200K is not “reasonably close” to 750K. 
Claim limitation “means for receiving a mixture including helium gas and producing one or more radioisotopes including the tritium by separating the one or more radioisotopes from the mixture using fractional distillation” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, 
Claim limitation “means for purifying the helium gas in the mixture for feeding to the means for conducting the nuclear reaction” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any claim not specifically addressed above is also rejected due to its dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 9-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman1 et al., in view of Venneri2 et al. 
Regarding claim 9, Bowman discloses: a method for producing and collecting radioisotopes (Pg. 1 “Helium purging”), comprising: receiving a mixture including helium gas (Fig. 1 “He out” and Pg. 2182 “volatile radioactive by-products are constantly purged by a flow of helium gas”). Bowman does not disclose treatment of the He gas/fission product gas stream. 
Venneri, however, teaches a method for producing and collecting tritium (Fig. 5) comprising: producing one or more radioisotopes by separating the one or more radioisotopes from the mixture using fractional distillation (Fig. 5 “Volatile separations” and “fractional 
Regarding claim 10, the above-described combination teaches all the elements of claim 9. Bowman further discloses producing the mixture (Fig. 1: the helium gas enters the reactor where it combines with the fission products of the reactor) using a molten-salt nuclear reactor (Fig. 1: “molten-salt reactor”), configured for generating electric power (Fig. 1: turbine/generator), the mixture including one or more fission products produced by the nuclear reactor (Pg. 2 “volatile radioactive by-products are constantly purged”).
Regarding claim 11, the above-described combination teaches all the elements of claim 10. Bowman further discloses driving the nuclear reactor (Fig. 1 “accelerator-driven”) using a superconducting radio frequency accelerator (Pg. 2 “superconducting RF [radio frequency] linac”). 
Regarding claim 15, the above-described combination teaches all the elements of claim 10. Bowman further discloses: heating the mixture using the nuclear reactor to a temperature specified for the fractional distillation (Fig. 1: the helium gas mixture is being heated by the nuclear reactor to 750C). Here, it is being interpreted that a mixture which is being heated to 750C would allow for fractional distillation because at this temperature the helium and the purged volatile fission byproducts would be in the gaseous phase required for fractional distillation.
Regarding claim 16, the above-described combination teaches all the elements of claim 15. Bowman discloses that heating the mixture comprises heating the mixture to 750C. A skilled artisan would inherently recognize Bowman involves heating to 750K (476.85C) because in order to heat the mixture to 750C (1023.15K), the mixture must be heated to about 750K first before it can be heated to 750C.  
Regarding claim 17, Bowman discloses a system for producing and collecting tritium (Fig. 1), comprising: means for receiving a mixture including helium gas (Fig. 1: “He out” arrow appears to represent a piping system for receiving a mixture) and producing the mixture (Fig. 1: structure represented in green above the fuel salt which has a flow of helium to remove radioactive by-products), but does not explicitly disclose using fractional distillation.
Venneri, however teaches a means for receiving a mixture including helium gas and producing one or more radioisotopes including the tritium by separating the one or more radioisotopes from the mixture using fractional distillation (Fig. 5: Volatile Separations unit). Accordingly, one of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to employ the fractional distillation method step of Venneri in the 
Regarding claim 18, the above-described combination teaches all the elements of claim 17. Bowman further discloses wherein the means for producing the mixture (Fig. 1: structure represented in green above the fuel salt which has a flow of helium to remove radioactive by-products) comprises means for conducting a nuclear reaction producing the mixture (Fig. 1 “molten-salt reactor” and Pg. 2 “molten-salt fuel mixture”) including one or more fission products carried by the helium gas (Fig. 1: the helium flow over the fuel salt purges the volatile radioactive by-products. Here, radioactive by-products are being interpreted to mean fission products).
Regarding claim 19, the above-described combination teaches all the elements of claim 18. Bowman further discloses wherein the means for conducting the nuclear reaction comprises an accelerator-driven molten-salt nuclear reactor (Fig. 1 and “Molten-salt Fuel ADSR [accelerator driven subcritical reactor]”). 
Regarding claim 20, the above-described combination teaches all the elements of claim 19. Bowman further discloses feeding the purified helium gas to the means for conducting the nuclear reaction (Fig. 1: “He in” arrow appear to represent a piping system for introducing .  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowma                                
                                    
                                        
                                            n
                                        
                                        
                                            1
                                        
                                    
                                
                             et al., in view of Venner                                
                                    
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                             et al, in further view of Kephart US Pub 20160309573, in further view of Xu US Pub 20130219956. 
Regarding claim 12, the combination of Bowman’s radioisotope production method with Venneri’s fractional distillation method renders the parent claim obvious. Bowman and Venneri are silent with respect to a refrigeration system to provide cooling for the accelerator and fractional distillation column. 
Kephart teaches using a refrigeration system (Fig. 1: 50) to provide for cooling of the superconducting radio frequency accelerator ([0005] “cooling SRF cavities uses large quantities of cryogens such as liquid helium”). It is well known that an accelerator has such a cooling structure, so a skilled artisan would have found it obvious to implement such a cooling structure for the accelerator of Bowman for the predictable purpose of cooling the superconducting radio frequency cavity ([0005]).
Xu, teaches using a refrigeration system (Fig. 3 and [0097] “LHe (liquid helium) from a storage vessel 262”) to provide for cooling of a fractional distillation column ([0017] “maintaining an interior of the distillation column within a temperature range of 2.3K to 4.3K”) in which the fractional distillation is performed ([0077] “The construction of column 12 [which has the same structure as 212 in Fig. 3] is preferably in accordance with conventional distillation 
The accelerator, as taught by Kephart, and the distillation column, as taught by Xu, both use a vessel to store cryogenic fluid and liquid helium to provide for cooling of the respective structures. Accordingly, it would have been obvious to one of ordinary skill in the art to use a single refrigeration system to provide for cooling of both the accelerator and the distillation column since both use the same refrigerant. Such a modification would reduce the complexity of the apparatus necessary for practicing the method and facilitate maintenance by reducing the number of system components.
Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowma                                
                                    
                                        
                                            n
                                        
                                        
                                            1
                                        
                                    
                                
                             et al., in view of Venner                                
                                    
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                             et al, in further view of Taube3
Regarding claims 13 and 14, the above-described combination teaches all the elements of claim 10. Bowman further discloses: passing helium through the nuclear reactor such that the mixture includes the helium gas carrying the one or more fission products (Fig. 1: Helium enters the reactor and flows over the top of the fuel salt and Pg. 2 “the volatile radioactive by-products are constantly purged”), while Venneri additionally teaches producing purified helium gas from the mixture using the fractional distillation (Fig. 5; fractional distillation necessarily involves separating a mixture into its constituent parts, so the process of Venneri will result in purified helium as one of the isolated components of the mixture). One of ordinary skill in the 
Taube teaches a method (see Fig. 6) comprising returning purified helium gas to a nuclear reactor after separation of volatile fission products, and passing the purified helium gas through a refrigeration system (“compressor”) that maintains a temperature gradient required for the fractional distillation (the compressor is capable of achieving a desired temperature based on the process in which it is being used).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to employ the step of passing the purified helium through a refrigeration system with the Bowman-Venneri method for the predictable advantage of selecting a temperature based on the desired conditions for separation. A skilled artisan would inherently recognize that the gas needs to be cooled so that it returns to the column at a sufficient temperature for fractional distillation after passing through the reactor and so that the helium does not impart excess heat to the nuclear reactor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub 20150078504. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        11 Bowman, Charles D., and Rolland P. Johnson. "Accelerator for subcritical molten salt reactor." Proceeding of 2011 Particle Accelerator conference, New York, NY, USA. 2011.
        2 F. Venneri et al., The Los Alamos accelerator-driven transmutation of nuclear waste (ATW) concept - development of the ATW target/blanket system, in Proceedings of the Second International Conference on Accelerator-Driven Transmutation Technologies and Applications, page 758, Uppsala University, 1996
        3 Taube M., (1974). The possibility of continuous in-core gaseous extraction of volatile fission production in a molten fuel reactor, EIR-Bericht Nr. 257